UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of Report (date of earliest event reported):September 4, TENNESSEE VALLEY FINANCIAL HOLDINGS, INC. Tennessee 000-49863 45-0471419 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 401 South Illinois Avenue, Oak Ridge, Tennessee 37830 (Address of Principal Executive Offices) (865) 483-9444 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR.13e-4(c)) Item 4.02(a).
